Title: To George Washington from Lieutenant Thomas Grover, 5 May 1776
From: Grover, Thomas
To: Washington, George


New York, 5 May 1776. “When I red the letter Sent to me by your Excellencys order it Struck me with amasement to think I had Committd such a Crime that had so affronted your Excellency I therefore unfainedly & humbly ask your Excellencys forgiveness: as I hope to obtain it and also all my superior officers that is offended with me and promis to Submit myself to such orders as I shall receive from my superior officers and Chearfully obey them allso humbly ask for orders to Follow my Regiment or if it be more agreable to your Excellency to discharge me from the Continental Army I am willing to Submit to that altho I Could more Chearfully follow the Regiment.”
